         Case 6:20-cv-00150-ADA Document 24 Filed 08/28/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

FORUM US, INC.                                    §
    Plaintiff,                                    §
                                                  §
v.                                                §          Case No. 6:20-CV-00150-ADA
                                                  §
ODESSA SEPARATOR, INC.                            §
     Defendant.                                   §



              DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF

       Defendant Odessa Separator, Inc. (“Defendant”) respectfully requests that the Court take

this opportunity to construe certain claim terms of the patents Defendant is accused of infringing

in order to avoid jury confusion and to prevent Plaintiff Forum US, Inc. (“Plaintiff”) from

stretching the claims beyond the patented invention.

                                       INTRODUCTION

       Plaintiff asserts that Defendant infringes 79 claims from U.S. Patent Nos. 9,441,435 (“the

‘435 patent”), 10,132,151 (“the ‘151 patent”), 10,132,152 (“the ‘152 patent”), 10,584,571 (“the

‘571 patent”) (the “Asserted Patents”). Despite the plethora of claims being asserted, the inventive

concept underlying all of these claims is the same: an outer tube and an inner tube having a flow

diverter at one end to allow fluid to flow upward through the inner tube, but divert downward flow

away from the inner tube and towards a second flow path. Defendant’s product does not have a

flow diverter and has only a single flow path. As the Court has recommended [see Dkt. 14] and

to avoid wasting the Court’s time, Defendant has foregone the usual lengthy recitations of the

underlying legal authorities and instead focused on the substantive issues unique to this case,

namely, the flow paths and the flow diverter. This brief first provides an overview of the claimed



DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF
PAGE 1
         Case 6:20-cv-00150-ADA Document 24 Filed 08/28/20 Page 2 of 12




technology and then explains why clarification of certain terms beyond “plain and ordinary

meaning” is required.

                                  TECHNOLOGY OVERVIEW

                                                                      The    Asserted     Patents     are

                                                            directed to a solution for the oil and gas

                                                            industry that addresses the problem of

                                                            sand settling on top of a downhole pump

                                                            when      the    pump    is   shut      down.

                                                            According to the Electrical Submersible

                                                            Pumps Manual (submitted herewith as

                                                            Exhibit    1),   the    patented     solution

                                                            involves installing a tubular device

                                                            (shown in the figure on the left at three

                                                            different stages) above the downhole

                                                            pump (not shown) so that fluid can be

                                                            pumped upwards through the device

                                                            during Normal operation. As can be

                                                            seen, when the pump is running, the

fluid is able to flow upwards via two flow paths, a first path through a region inside of a filter and

a second path through a region outside the filter. When the pump is shut down (middle figure), a

flow diverter at the top of the inner tube closes the first path so that downward flow only travels

through the second path. When the pump is restarted (right figure), fluid again flows upward in

the first flow path and some of the fluid passes through the filter to the second flow path to clean



DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF
PAGE 2
         Case 6:20-cv-00150-ADA Document 24 Filed 08/28/20 Page 3 of 12




the accumulated sand. As explained below, this description of the patented device in the Electrical

Submersible Pumps Manual is consistent with the invention disclosed in the ‘435 Patent.

                   FIRST FLOW REGION AND SECOND FLOW REGION

                              According to the specification, “[t]he inner tubular 26 divides the

                       throughbore 20 into a first flow region 28a on the inside of the tubular and

                       a second flow region 28b in an annular space 30 between the inner wall of

                       the housing 16 and the inner tubular 26.” ‘435 Patent, 6:6-9. In the figure

                       on the left (FIG. 1A from the ‘435 Patent), red lines have been added to

                       indicate the inner tubular that divides the throughbore 20 (shown in green)

                       into a first flow region (shown in yellow) and a second flow region (shown

                       in blue). Other than disagreeing as to whether the terms “first flow region”

                       and “second flow region” should be construed or simply given their plain

                       and ordinary meaning, Defendant doesn’t believe the parties are in

                       disagreement as to what these two terms mean. Defendant believes it

                       necessary to construe “first flow region” as “the area inside of the [inner]

                       tubular” and “second flow region” as “the annular space between the inner

                       wall of the outer tubular and the inner tubular” because they form the basis

                       for Defendant’s proposed construction of “first flow path” and “second

                       flow path.” In addition, Defendant believes the phrase an “inner tubular

                       wall separating the first flow region from the second flow region”

should be construed to clarify that “wall” is referring to a “solid surface of the inner tubular

separating the first flow region from the second flow region” in order to distinguish from the two

regions being separated by a screen only.



DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF
PAGE 3
        Case 6:20-cv-00150-ADA Document 24 Filed 08/28/20 Page 4 of 12




                      FIRST FLOW PATH AND SECOND FLOW PATH

       Building on what the specification defines as the first flow region and the second flow

region, Defendant proposes that “a first flow path” be defined as “a flow path through the body

that passes through the first flow region, but does not pass through the second flow region;” and

                                              that “a second flow path” be defined as “a flow

                                              path that passes through the second flow region.”

                                              As shown in FIG. 1A to the left (from the ‘435

                                              Patent), upward fluid flow from the lower opening

                                              24 (path shown in green) passes through the first

                                              flow region (shown in yellow) and exits the upper

                                              opening 22 (shown in green). As the fluid flows

                                              through the first flow region, some of that fluid

                                              passes through the inner tubular (shown in red) and

                                              into the second flow region (shown in blue). Once

                                              the fluid from the first flow region enters the

                                              second flow region, it is in the second flow path

                                              and no longer in the first flow path. Thus, the need

                                              to clarify that the first flow path does not pass into

                                              the second flow region.

                                                      As shown in FIG. 1B to the left (from the

                                              ‘435 Patent), when the pump is shut down, fluid

                                              flow from the upper opening 22 (shown in green)

is diverted away from the first flow region and towards the second flow region (shown in blue).



DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF
PAGE 4
         Case 6:20-cv-00150-ADA Document 24 Filed 08/28/20 Page 5 of 12




As the fluid flows through the second flow region, some of the fluid passes through the inner

tubular (shown in red) and into the first flow region (shown in blue), eventually exiting the lower

opening (shown in green). Thus, unlike the first flow path, the only requirement for the second

flow path is that it must pass through the second flow region.

       So why do the phrases “first flow path” and “second flow path” require construction? Put

simply, it’s confusing. It would be simple if we were allowed to look at the term “flow path” in a

vacuum. But it is exponentially harder to understand and follow the two flow paths during each

of the stages of operation (Normal, Shut-In, Restart), especially when those flow paths interact

with each other differently depending on the stage (e.g., upward flow in the first flow path causes

fluid flow in the second flow region, whereas downward flow in the second flow path eventually

passes through the first flow region).

       The last dispute between the parties related to flow paths is whether the phrase “flow path

between the upper opening and the lower opening” requires that the flow bath connect the first

opening to the second opening or whether the flow path can stop somewhere in the middle. A

flow path between two openings seems plain—a route extending from one opening to the other.

Indeed, this interpretation is consistent with how the phrase is used in the specification. See e.g.,

‘435 Patent at 5:57-58 (“The body 12 defines a throughbore 20 between an upper opening 22 and

a lower opening 24.” (emphasis added)). The specification is also clear that the first flow path

extends all the way through the apparatus. See 4:64-65 (“operating the downhole pump to cause

fluid to flow in a first flow path upward through the body.” (emphasis added)). Regarding the

second flow path, the specification states that “there is no direct flow path from the lower opening

24 to the second flow region which does not pass through the first flow region.” 6:37-38 (emphasis

added). This, however, is consistent with Defendant’s position that a flow region is not the same



DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF
PAGE 5
         Case 6:20-cv-00150-ADA Document 24 Filed 08/28/20 Page 6 of 12




as a flow path and that the downward flow is directed away from the first flow path, but can still

flow out the bottom of the apparatus. Thus, Defendant’s believe the proper construction of “a first

flow path between the upper opening and the lower opening in the body” should be “a first

route through the body connecting the upper opening and the lower opening” and “a second flow

path between the upper opening and the lower opening in the body” should be “a second route

through the body connecting the upper opening and the lower opening.”

                     FLOW DIVERTER AND RELATED CLAIM TERMS

       With that background, we can now turn to the most hotly contested claim term: flow

diverter. Plaintiff wants to assign this term its plain and ordinary meaning, so why should the

Court construe this term? Because Plaintiff asserts that the ordinary meaning of this claim term

includes undisclosed and non-enabled devices, including a stationary upside-down cone:




Preliminary Infringement Chart for U.S. Patent 9,441,435, Exhibit A.

       Such an interpretation is inconsistent with what Judge Rosenthal stated in a previous

litigation brought by the previous owner of the ‘435 Patent in the context of ruling that a flow

diverter was not a means-plus-function limitation. See Multilift Wellbore Tech., Ltd. et al. v. ESP

Completion Techs., LLC et al., Case 4:17-cv-02611, Dkt. 127 (S.D. Tex. Feb. 16, 2018).

Specifically, Judge Rosenthal stated that a “small piece of angle iron would barely affect the flow,



DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF
PAGE 6
          Case 6:20-cv-00150-ADA Document 24 Filed 08/28/20 Page 7 of 12




not even close to the extent necessary to direct it away from the first flow path.” Id. at 28. As

Judge Rosenthal stated, “the specification provisions support [patentee’s] argument that the

diverter is a mechanical diverter that includes valves and similar mechanical devices.” Id. at 29.

It is Defendant’s position that mechanical devices similar to valves do not include a stationary Y-

joint.

         The extrinsic evidence the patentee cited to support the argument that a flow diverter means

“valves and things like that” makes it clear that a flow diverter is not a stationary Y-joint or split

pipe. See e.g., Multilift Wellbore Tech., Case 4:17-cv-02611, Dkt. 109-9 (S.D. Tex. Nov. 28, 2017)

(Oil & Gas Drilling Lexicon, “There are two types of flow diverter. 1. Passive—creates a friction

fit seal between the rubber element and the drill. Tension in the rubber element and well pressure

maintains the seal. 2. Active. Active diversion relies on external hydraulic pressure to create a

seal between the element and the drill string. …”) (submitted herewith as Exhibit 2); see also id.

at Dkt. 109-8 (A Dictionary for the Oil and Gas Industry defining “diverter” as “an assembly of

devices used to direct fluids flowing from a wall away from the drill string…When activated, it

allows well fluid to flow through a side outlet to a line (pipe) that carries the well fluids a safe

distance away from the rig.” (emphasis added)) (submitted herewith as Exhibit 3).

         According to arguments made by patentee in that case, “the diverter, either has to lift to

allow some fluid flow or there has to be holes there to allow some fluid flow so the pump won’t

burn out whilst it’s trying to move the fluid and the sand is trapped, quarantined.” Multilift

Wellbore Tech., Case 4:17-cv-02611, Dkt. 110 at p. 45, ll. 3-7 (S.D. Tex. Nov. 30, 2017)

(submitted herewith as Exhibit 4). As is clear from that statement, a stationary Y-joint (or an

inverted cone or a piece of angle iron) is not sufficient to enable the invention. Not only does the

specification fail to disclose a “Y-type” diverter (or any other stationary diverter), the specification



DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF
PAGE 7
         Case 6:20-cv-00150-ADA Document 24 Filed 08/28/20 Page 8 of 12




doesn’t even hint at how such a device would be implemented. Furthermore, nowhere in the

specification does it disclose “holes there to allow some fluid flow so the pump won’t burn out.”

Rather, the specification discloses that the solids “do not generate any significant back pressure on

the flow path through the apparatus: the back pressure of the apparatus and valve is known, and

can be exceeded within the normal operating parameters of the downhole pump.” ‘435 Patent at

7:8-12. As can be seen by Plaintiff’s assertion, merely stating that the “flow diverter” should be

given its “plain and ordinary meaning” is inadequate because it fails to resolve the parties’ dispute.

       Defendant intends to have its technical expert provide testimony at the Markman Hearing

to explain that, in light of the specification and claim language, one of ordinary skill in the art

would not understand the claimed “flow diverter” to include a stationary Y-joint and that such an

interpretation would be wholly inconsistent with how the term is used. First, the only flow diverter

contemplated by the specification is a flow diverter that changes position (i.e., to open and close

access to the inner tube). Second, as shown below, with a stationary flow diverter, the flow path

would be the same in the upwards direction as it is in the downwards direction:




DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF
PAGE 8
         Case 6:20-cv-00150-ADA Document 24 Filed 08/28/20 Page 9 of 12




       This is contrary to the disclosure of the patent and the claims, which require both a first

flow path and a second flow path. In the context of the embodiments disclosed in the specification,

if the flow diverter were stationary (i.e., a Y-joint), there would be no first flow path through the

                                                 body because all of the fluid would be forced into

                                                 the second flow region and, thus, as shown in the

                                                 figures on the left (FIG. 1B of the ‘435 Patent,

                                                 modified to represent a diverter that is stationary

                                                 both when the pump is running and when it is shut

                                                 down), the flow path the fluid takes while the

                                                 pump is running would be identical to the flow

                                                 path the fluid takes when it is not, something that

                                                 is not disclosed in the ‘435 Patent.

                                                         Furthermore, the only flow diverter

                                                 disclosed in the ‘435 Patent is a valve-type

                                                 diverter. In the Summary of the Invention, the

                                                 patent states that “[p]referably, the flow diverter

                                                 comprises a valve.” ‘435 Patent at 3:6. However,

                                                 nowhere does it state that it could be anything else

                                                 or even suggest what else it could be.         The

                                                 Detailed Description of Preferred Embodiments

                                                 doesn’t disclose anything other than a valve-type

diverter and doesn’t describe how a non-valve-type diverter would even operate. Contrary to

patentee’s assertion that all that is needed is some holes, nothing in the specification contemplates



DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF
PAGE 9
         Case 6:20-cv-00150-ADA Document 24 Filed 08/28/20 Page 10 of 12




 this. On the contrary, the specification states that solids should be prevented from passing between

 the first and second flow regions. ‘435 Patent, 6:12-15. Thus, any flow diverter other than a valve-

 type diverter or other mechanical device that changes position is not enabled and any construction

 that encompasses a stationary Y-joint is overly broad.

         In sum, one of ordinary skill in the art would understand that the claimed “flow diverter”

 means “a valve or other mechanical device at the top of the first flow region that changes position

 to modify the flow paths through the body.”

                   MISCELLANEOUS CLAIM TERMS LACKING SUPPORT



                                  holes in a tubular wall having a wire mesh or screen
“the filter comprises one or      over the holes on an outer surface of the wall.
more vents”                       Alternatively, indefinite and/or lack of written
                                  description
“the first passageway             a first vent in the wall at an end of the wall and a
positioned adjacent a first end   second vent at an opposite end of the same wall. In the
of the wall and the second        alternative, indefinite and/or lack of written description
passageway positioned adjacent
an end opposite of the first end”
“at least one further vent in an  indefinite and/or lack of written description
upper half of the inner tubular”
“if fluid cannot flow”            indefinite and/or lack of written description
“relieve back pressure”           indefinite and/or lack of written description


                  IF FLUID CANNOT FLOW and RELIEVE BACK PRESSURE

         Defendants believe these two claim terms are indefinite because they are wholly

 inconsistent with the disclosure of the specification and, thus, there meaning is unclear. The

 specification does not disclose any situation where fluid cannot flow. Regarding “back pressure,”

 the specification states that “The accumulated solid particles do not generate any significant back

 pressure on the flow path through the apparatus: the back pressure of the apparatus and valve is

 known, and can be exceeded within the normal operating parameters of the downhole pump.”

 DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF
 PAGE 10
        Case 6:20-cv-00150-ADA Document 24 Filed 08/28/20 Page 11 of 12




“The downhole apparatus filters the solids in a way which does not provide a significant

backpressure or resistance to subsequent operation of the pump.” 7:27-29.

                                 Claim Terms Lacking Description

       Nothing in the specification describes that “the filter comprises one or more vents.” The

specification describes a wall having holes and a mesh over those holes, but it does not describe

an embodiment where there are vents in the filter, thus, it is unclear is being claimed. Nothing in

the specification describes that “the first passageway positioned adjacent a first end of the wall and

                                              the second passageway positioned adjacent an end

                                              opposite of the first end.”     Furthermore, nothing

                                              describes that “at least one further vent in an upper

                                              half of the inner tubular.”

                                                      Patentee     added    new     matter     during

                                              prosecution.       For example, as the comparison

                                              between FIG. 1A of the ‘435 Patent and FIG. 1A of

                                              the ‘151 Patent shows, the applicant added vents

                                              (shown in yellow) where none were shown in the

                                              original application.    Plaintiff’s attempt to assert

                                              claims that contain newly added subject matter

                                              should not be allowed.




DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF
PAGE 11
        Case 6:20-cv-00150-ADA Document 24 Filed 08/28/20 Page 12 of 12




       Dated: August 28, 2020

                                           Respectfully submitted,

                                           /s/ Jeffrey A. Tinker

                                           ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, I electronically served the foregoing document

via email to all counsel of record.

                                           /s/ Jeffrey A. Tinker
                                           Jeffrey A. Tinker




DEFENDANT’S OPENING CLAIM CONSTRUCTION BRIEF
PAGE 12
